Filed 7/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 161







Mark Anthony Butts, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180002







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Nicholas D. Thornton, Fargo, ND, for petitioner and appellant; submitted on brief.



Marina Spahr, Assistant State’s Attorney, Bismarck, ND, for respondent and appellee; submitted on brief.

Butts v. State

No. 20180002



Per Curiam.

[¶1]	Mark Anthony Butts appealed from an order denying his application for post-

conviction relief.  Butts argues the district court erred in denying his application because he received ineffective assistance from his trial counsel and from his counsel on an unsuccessful motion to withdraw his guilty plea in 
State v. Butts
, 2016 ND 226, 888 N.W.2d 206.  Because the court’s findings of fact are not clearly erroneous and support its conclusion that Butts received effective assistance of counsel, we summarily affirm under N.D.R.App.P. 35.1(a)(2).  

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte